IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00063-CV

                            IN RE SEAN L. OSBORNE


                                 Original Proceeding



                           MEMORANDUM OPINION

       Relator Sean L. Osborne has filed a “Notice” that Real Party in Interest, Impact Fire

Services, LLC, has removed the underlying case to federal court and that this original

proceeding should therefore be dismissed. We construe Osborne’s “Notice” as a motion

to dismiss this original proceeding. See TEX. R. APP. P. 42.2(a). The motion is granted, and

this original proceeding is dismissed. See id.




                                                 REX D. DAVIS
                                                 Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed
Opinion delivered and filed March 13, 2019
[OT06]




In re Osborne                                Page 2